Defendant’s alternative motion to remand is denied. Defendant first must bring her motion for new trial before the trial court. After the trial court has considered defendant’s claim of newly discovered evidence, the court may either deny the motion or certify to this Court its intention to grant the motion. If the trial court makes the latter certification to this Court, at that time, this Court would consider a new motion to remand by the defendant. See United States v. Cronic, 466 U.S. 648, 667 n.42 (1984) (detailing procedure under identical terms of Fed. R. Crim. P. 33); see also 3 C. Wright, Federal Practice & Procedure § 557, at 338-40 (2d ed. 1982 & Supp. 1993) (discussing procedure under Fed. R. Crim. P. 33 and collecting cases).